Case 1:21-mj-00399-RMM Document5 Filed 04/28/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America
“. Case: 1:21-mj-00399
Logan Grover (AKA: Logan V R Grover) ) Assigned To : Meriweather, Robin M.

) Assign. Date : 4/26/2021

) Description: COMPLAINT W/ ARREST WARRANT
)

: Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Logan Grover : :
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment © Superseding Indictment © Information © Superseding Information J Complaint
O Probation Violation Petition 1 Supervised Release Violation Petition O Violation Notice O Order of the Cowt

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building;

40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;

40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol an

Po ~ Aico —
Date: 04/26/2021
Issuing offi cer's signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

oy Return

 

 

This warrant was received on (date) IE @ a | 2 Zoe , and the person was arrested on (date)

at (city and state) EY 1c , Co.orAPO .
Date: W Gul Gull ¢ L J |

Arresting officer's signature

W BeIW SCHMITT | sPEORLASENT 3

Printed name and title

 

 

 

 
